Title: Joseph C. Cabell to Thomas Jefferson, 27 December 1814
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          Dear Sir  Richmond. 27 Decr 1814.
          The enclosed letter, which I received under cover of your favor of 16th Oct. having remained a sufficient length of time in my hands, I now return it agreeably to your desire, & beg you to receive my sincere thanks for the communication. I have taken the liberty to keep a copy of it, for my own gratification & instruction & for the occasional perusal of such friends as may be desirous to obtain information. It shall neither go into the papers, nor be indiscreetly used. Should you continue your researches upon finance, or any of the Branches of political economy, you would gratify me extremely by affording me a perusal of your papers. Mr Ritchie has shewn me your Letter on the subject of Tracy’s work on Political economy. This was the first intelligence I had ever have received of that work: & from the manner in which you speak of it, as well as from the high reputation of that illustrious senator, it must be a very interesting production. I therefore entreat the favor of you, in the event of Col: Duane’s not publishing his translation, & of your recovering the French Copy, to give me an opportunity of perusing the latter. I would take particular care of it, & return it safely into your hands in the course of a month or six months: so that none of your other friends who might sollicit a similar favor, shd be disappointed from neglect or tardiness on my part.
          The Session will terminate about the end of this or the middle of next week. Our revenue will be swelled by the new taxes we have imposed to a million of Dollars. The Farmer’s Bank have already advanced the sum of $200,000; & are now in treaty with us to advance the sum of $800,000—in anticipation of the Revenue. In addition to this, a Loan for a million of Dollars will be attempted, probably on the terms stated in the report of the Committee of Finance of the H. of Delegates, which you have seen in the papers. Constitutional scrup difficulties deter many of the members from the plan idea of issuing treasury notes by the State, on the plan of the notes issued at Washington. Auditor’s warrants or certificates, founded on real antecedent transactions between the state & its citizens, will probably be bearing 6 pr cent interest, will probably be authorized: & a further authority to fund these certificates at 8 pr cent will probably be given to the Treasurer. In the course of a few days these measures will be decided on. From the commencement of the session, I have entertained doubts whether a million could be borrowed at 8 pr cent: & the money being clearly necessary to prepare the state for defence during the next campaign, I should have been willing & indeed have been desirous to ensure the Loan, by making a contract with the Virginia Bank, on such a scheme of borrowing as wd not have augmented the Currency of bank paper, & yet wd have procured for the state the amt wanted. But the officers of that institution, after first favoring the plan, suddenly tacked about, and put a stop to all ideas of the kind, by demanding such terms as no one can think of granting. We are thrown back on the scheme of a Loan from Individuals at 8 pr cent—which I should greatly prefer, were such a Loan practicable. In order to obtain the funds requisite for the use of the State, we have to wade with patience thro’ the difficulties resulting from divert diversity of views & opinions in the Houses of assembly, & conflicting, antisocial interests in society. I still hope, however, that we shall provide the sums necessary for the defence of the State, whatever want of system or consistency may appear on the face of our measures. The defence Bill, or Bill for classing the militia is still before the House of Delegates. It will probably be rejected.
          Col: Yancey in the course of this session has shewn me a petition Signed by Col: Randolph, the object of which was to obtain the passage of a law authorizing him to open the mountain falls above milton, & to receive a toll on vessels & prop produce passing the same. I observed to Col: Y. that the object of that petition appeared to me in conflict with the Charter of the Company with which you have had so much trouble, and advised him to procure from Col: R. an explanatory statement of the reasons that induced the petition: for without shewing that the Company have forfeited their Charter I do not see how we could transfer the powers & rights of the company to an Individual. Perhaps I do not understand Col: R’s views on this subject. Col: Y. has determined to lay over the petition till another Session.A Bill has passed authorizing Wm Wood to open the River from Milton down to Columbia: but in this case, it is understood that the company authorized by a former law has never been formed, & that the law is a dead letter. I need not observe that it would give me great pleasure to serve Col: Randolph—& that I remain
          most faithfully & sincerely yr friendJoseph C. Cabell.
        